Title: To Thomas Jefferson from John Wood, 26 November 1805
From: Wood, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Frankfort State of Kentuckie 26 Novr. 1805
                  
                  Although personally unknown to you, I have taken the liberty of addressing you on a subject which I hope you will not pass over with indifference. I am well aware that the political connexion in which I was unfortunately engaged as an author at New-York in 1802 has operated with some individuals considerably to my prejudice; but as my present request to you regards neither Government nor party, I trust that you will view my intentions with candour, particularly as I have been for the last three years entirely disengaged from political discussion, and solely occupied with the instruction of Youth in the city of Richmond Virginia.
                  I left Richmond last September, having been employed by a company of Gentlemen in that city, to make topographical observations on the Territory of Upper and Lower Louisiana, and purposes residing at Frankfort, until the rise of the Ohio on the 1st. of March. The subject of this letter however respects not Louisiana, but the tuition of a young Indian a chief of the Sack nation, who stayed in this city, a few days last week in company of other Indian Chiefs of the Osage and Potowatomys on their way to Washington.—
                  The Heads of a people in the savage state, are perhaps more calculated to excite enquiry, and attract notice, than even the princes of the civilized world; but there appeared to me, nothing either in the countenances or manners of those Indian chiefs excepting the young Sackee who seemed to be seventeen or eighteen years of age, that could afford much other pleasure than the simple gratification of curiosity. The deportment and looks of this young Indian, were such an exception, as I believe would not escape the notice of a very indifferent observer—As for myself, I felt a stronger prepossession at first sight in his favour, than I ever experienced at the introduction of the most engaging stranger. His expression and manners at once denoted a mind of the most amiable disposition, delicacy of Taste, and niceness of discernment; which upon a slight acquaintance proved to be his character. He spoke no other language but the Sack, and the Interpreters who attended the Indians, were only acquainted with the Osage and Pottawattomy and interpreted to him through the medium of the latter. This circumstance rendered the interpreters, of little or no service in my conversations with him; but his communicative turn, the ingenuity of his signs and distinct articulation fully supplied their place; as I found it much easier to comprehend his ideas, and the signification of his words, than the interpretation of ordinary Interpreters.
                  Having myself a slight knowledge of Portrait Painting, I caused him to sit to me for a likeness, a rude sketch of which I have inclosed for your perusal; it may however afford you, until you see the original, a faint idea of that impression which he made upon my senses, an impression which probably shall never be removed. As I employed a Camera Obscura to trace his features, I was highly gratified with the ingenuity of his remarks upon this instrument. He after a very little hesitation removed the tracing Glass, took out the Lenses, and examining the mirror, explained the cause of reflection much readier than any person unacquainted with the law of optics whom I have met with. The manner in which he designated the colours of Green and Purple was equally ingenious.—He had no names in the Sack language for any other colours but black, white, red, blue and yellow. He called Red Musquekil, Blue Skipakel and yellow Sie. I therefore rubbed down a little Green upon my Palate to know what he should term it; after considering a few minutes, he put his finger on the blue, then on the yellow and mixing them together, called the Green Sie, Skipakel. I repeated the like experiment with purple. This he seemed at a greater loss to determine, and finally in place of red and blue, took the three red, blue and yellow signifying it was a composition of the whole. He appeared remarkably anxious to draw and paint: I gave him a few sketches of Houses and Trees to copy, which he executed with more accuracy than most of the Pupils I have had in that art.
                  In order to ascertain which of the ancient and modern Languages that I was acquainted with; most harmonized with his ear and organs of speech; I repeated several sentences in each, and caused him to speak them after me. Of those I discovered, that the Erse which is spoken in the Highlands of Scotland my native country, was by him the most easily accented, and I was not a little astonished at the great affinity which exists between several words in the Erse and Sack Tongues. One I shall remark as a striking instance. The Kilt which is used by the Highlanders in place of small Cloths, you probably know is called in their language the Phelig Beg. The under part of the Belly in the Sack Language is termed Beg Pelig being merely an inversion of the words.
                  Of the other languages the Greek suited him most. Having no Greek author by me, I recited several sentences which I recollected, particularly the following lines which are found in the beautiful Idyl of Bion on the death of Adonis, the melancholy air of which I knew would be particularly pleasing.
                  
                     ΑΙΑΖΩ τòν Αδωνιν• ἐπαιάζουσιν Ερωτες.
                  
                  
                     Κεῖται καλòς Αδωνις ἐπ’ ὤρεσι, μηρòν ὀδóντι
                  
                  
                     Λευκῷ λευκòν ὀδóντι τυπεις—
                  
                  
                  
                     Αἲ αἲ τὰν Κυθέρειαν, ἀπώλετο καλòς Αδωνις.
                  
                  
                     Ὡς ἴδεν, ὡς ἐνóησεν Αδώνιδος ἄσχετον ἕλκος,
                  
                  
                     Ὡς ἴδε, φοίνιον ἇιμα μαραινομένῳ περὶ μηρῷ
                  
                  
                     Πάχεας ἀμπετάσασα κινύρετο, Μεῖνον, Αδωνι,
                  
                  
                  
                     Αἲ αἲ τὰν Κυθέρειαν!  Απώλετο καλòς Αδωνις.
                  
                  
                     Δάκρυον ἁ Πειφίη τóσον έκχέει, ὅσσον Αδωνις
                  
                  
                     Aἷμα χέει• τα δὲ πάντα ποτὶ Χθονὶ γίγνεται ἄνθη
                  
                  
                     Aἷμα ῥόδον τίκτει• τὰ δὲ δάκρυα ταν ἀνεμώναν
                  
                  
                  
                     Aἰάζω τὸν Αδωνιν! Απώλετο καλος Αδωνις.
                  
                  Immediately after I recited the following detached sentences from the odes of Anacreon, as being the shortest measure and most opposed to the preceding, the effect of which upon his ear was remarkable.—
                  
                     ΘΕΛΩ λέγειν Ατρεῖδας
                  
                  
                     Θέλω δὲ Κάδμον ᾄδειν
                  
                  
                     Ἁ βάρβιτος δὲ χορδαῖς
                  
                  
                     Ερωτα μοῦνον  ἠχεῖ—
                  
                  
                  
                     Ερασμίη πέλεια
                  
                  
                     Πόθεν, πόθεν πέτασαι;
                  
                  
                     Πόθεν μύρων τοσούτων,
                  
                  
                     Επ’ ἠέρος θέουσα
                  
                  
                  
                     Θέλω, θέλω φιλῆσαι•
                  
                  
                     Επειθ’ Ερως φιλεῖν με•
                  
                  
                  
                     Αγε ζωγράφων ἄριστε,
                  
                  
                     Γράφε, ζωγράφων ἄριστε,
                  
                  
                     Ῥοδίης κοίρανε τέχνης
                  
                  
                     Απέουσαν, ὡς ἂν ἒιπω.
                  
                  I caused him also to speak some of the most sonorous lines of Homer which he did distinctly and with surprising effect. I perceived he had more difficulty in articulating French words than any other. Latin, German and English words he accented tolerably, but not so well as either the Erse or Greek.
                  The instruction of such a young mind, is obvious would be one of the most agreeable employments, any person could be engaged in. I myself have at present agreed with the Trustees of the Versailles Academy in the vicinity of Frankfort to superintend it until I go down to Louisiana on the 1st. of March; and if the establishment please me, shall continue it after my return in the beginning of summer. The instruction of this Indian therefore, at that seminary or any other which I might conduct, would prove one of the best recompenses, that could be bestowed for the laborious task of public tuition. If it were deemed improper that the United States should be at the expense of his board and clothing, rather than be deprived of the happiness resulting from the company of one, whom I would consider, not only, as the most engaging pupil; but the best companion and sincerest of friends; those requisites would be defrayed by myself. I have therefore to request Sir that you would endeavour to procure of his nation or the other chiefs his stay among us until his education be completed. Perhaps you may judge there are many other persons more capable to undertake the important task of tuition than I am; no doubt there are; but I am inclined to believe, you will find none whose zeal for the purpose I have mentioned, would be equal to mine. Ardent attachments and sincere friendships always arise spontaneously, and are generally the consequence of chance and not of formal introduction. Accident threw this Indian in my way, and my temper of mind which has experienced more of the vicissitude of fortune and the treachery of civilized friends than the instructors of Youth generally have, was perhaps better prepared to receive those impressions which he made than it otherways would have been. Probably this cause may have operated to raise in my mind higher ideas of his talent and worth than they merited; but I think not; nay I feel perswaded this was not the case, and I believe you will find in trial that I am correct.
                  With respect to the plan of education, which ought to be pursued with this young man I am rather sceptical.—I should be almost afraid to afford him any knowledge either of the English or French. I think he could obtain sufficient information respecting the arts and sciences, and all the virtues of civilization, through the medium of either the Greek or Latin. A knowledge of the English Tongue would effect the same; but it would also initiate him in our vices, and render him familiar with the rude manners of our Frontier Settlers, which would more than overbalance all the benefits arising from education. The delicacy of his mind when compared with many even of those who fancy to themselves a cultivated taste, I strongly witnessed at a War Dance which the Indians performed in this city. They appeared to vie with each other in the uncouthness and indelicacy of their Gestures, in order to please the surrounding Spectators, which in reality they did. This young Indian alone was an exception—He seemed to be abashed both at the wildness of his countrymen, and the applause bestowed. He danced indeed a few steps; but they were performed with a Grace and Dignity of manner, which indicated the utmost refinement rather than savage ignorance. The difference of his conduct in other respects from those of the rest, was equally remarkable. They visited and entered without any ceremony, the houses and apartments of the several citizens in the place; but this Indian always preserved the distance, which he supposed due to strangers. He never visited unless particularly solicited. He generally spent his hours, unless when with me, in walking alone along the Banks of the Kentuckie river. Were it not to avoid the censure of ridicule, I should have devoted every moment of my time to his company during his stay at Frankfort. There was also a softness in the Sackee Language, probably proceeding from the sweetness of his voice, which pleased me much. Of this however you can better judge by a short specimen which I have subjoined both of the Osage and Sackee Tongues.—I regret I have trepassed so much upon your time; the nature of the subject alone compelled me; and I have no doubt on that account you will pardon the liberty which I have taken.—With respect to my talents and character as an instructor of youth; I beg leave to refer you to Mr. Edmund Randolph & Mr. Meriwether Jones of Richmond, as likewise to Bishop Maddison of Williamsburgh; Gentlemen to whom I have been infinitely indebted for several attentions which they have shewn to me since my first arrival in Virginia.
                  I remain Sir with respect and esteem your obedient Servant
                  
                     John Wood 
                     
                  
                  
                     
                        
                           
                           
                           Sack
                           Osage
                        
                        
                           The
                           Head
                           Wish
                           Wasash
                        
                        
                           The
                           Eye
                           Kishweke
                           Jshta
                        
                        
                           
                           Mouth
                           Ratol
                           Joha
                        
                        
                           
                           Ear
                           Ratakey
                           Nata
                        
                        
                           
                           Hand
                           Ralak
                           Shage
                        
                        
                           
                           Finger
                           Ralipilichakala
                           
                        
                        
                           
                           Toe
                           Ralipostakala
                           
                        
                        
                           
                           Breast
                           Rata
                           
                        
                        
                           
                           Belly
                           Beg Pelig
                           
                        
                        
                           
                           House
                           Rabani
                           Té the same in Erse
                        
                        
                           
                           Fire
                           Skuta
                           Peze
                        
                        
                           
                           Firewood
                           Mateuke
                           
                        
                        
                           a
                           Door
                           Squadami
                           Gishhebica
                        
                        
                           
                           Window
                           Wabamoni
                           
                        
                        
                           a
                           Tree
                           Nomeche
                           Shansa
                        
                        
                           a
                           Cow
                           Nanoswi
                           Geska
                        
                        
                           
                           Horse
                           Nacatogasa
                           Rawala
                        
                        
                           
                           Dog
                           Chimeles
                           
                        
                        
                           a
                           Chair
                           Papene
                           
                        
                        
                           
                           Rain
                           Remihuea
                           Nushee
                        
                        
                           a
                           Day
                           Recheswe
                           Barreu
                        
                        
                           a
                           Knife
                           Mates
                           Moichatakekeslia
                        
                        
                           a
                           Quill or Pen
                           Mekol
                           
                        
                        
                           a
                           Stocking
                           Motata
                           
                        
                        
                           
                           Water
                           Nepi
                           Nii
                        
                        
                           a
                           Book
                           Maselihichon
                           
                        
                     
                     N.B. The vowels are to be pronounced in the scotch manner.
                  
               